DETAILED ACTION
Claims 1-26 are pending.  Claims 1, 3, 6, 9, 13, 15, 19, 22 and 26 have been amended.  Claims 1-26 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., Patent Application Publication No. 2015/0356116 (hereinafter Lin).

Regarding claim 1, Lin teaches:
Lin Paragraph [0079], receives a request from a client to access a file in the distributed filesystem (operation 810)), comprising:
receiving, from a client device (Lin Paragraph [0079], receives a request from a client to access a file in the distributed filesystem (operation 810)), a request to read at least a portion of a file (Lin Paragraph [0079], receives a request from a client to access a file in the distributed filesystem (operation 810)), wherein the cloud storage service is associated with at least one object storage system (Lin Paragraph [0079], cloud controllers collectively manage the distributed filesystem data that is stored in one or more cloud storage systems); and
sending a cloud file descriptor from the cloud storage service to the client device (Lin Paragraph [0108], typically have access to (relatively) recent metadata for the file, one or both of the cloud controllers may need to download some or all of the file's data from the cloud storage provider), wherein the cloud file descriptor includes a plurality of download tokens utilizable by the client device to retrieve objects constituting the requested at least a portion of the file from the at least one object storage system (Lin Paragraph [0108], typically have access to (relatively) recent metadata for the file, one or both of the cloud controllers may need to download some or all of the file's data from the cloud storage provider).

Regarding claim 5, Lin further teaches:
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute the process of claim 1 (Lin Paragraph [0034], stored on a non-transitory computer-readable storage medium).

Regarding claim 6, Lin teaches:
Lin Paragraph [0032], multiple cloud controllers operate upon a shared status log file that is only modified via appending writes), comprising:
receiving by the cloud storage device (Lin Paragraph [0079], cloud controllers collectively manage the distributed filesystem data that is stored in one or more cloud storage systems), from a client device (Lin Paragraph [0032], multiple cloud controllers operate upon a shared status log file that is only modified via appending writes), a request to write a file to a cloud storage service (Lin Paragraph [0032], multiple cloud controllers operate upon a shared status log file that is only modified via appending writes), wherein the cloud storage service is associated with at least one object storage system (Lin Paragraph [0079], cloud controllers collectively manage the distributed filesystem data that is stored in one or more cloud storage systems); and
sending a cloud file descriptor from the cloud storage service to the client device (Lin Paragraph [0108], typically have access to (relatively) recent metadata for the file, one or both of the cloud controllers may need to download some or all of the file's data from the cloud storage provider), wherein the cloud file descriptor includes a set of upload tokens utilizable by client device for uploading a plurality of blocks constituting the file (Lin Paragraph [0108], typically have access to (relatively) recent metadata for the file, one or both of the cloud controllers may need to download some or all of the file's data from the cloud storage provider), wherein the plurality of blocks constituting the file are to be stored in the at least one object storage system (Lin Paragraph [0040], sends block-level read/write requests to a remote block storage device).

Regarding claim 14, Lin further teaches:
Lin Paragraph [0034], stored on a non-transitory computer-readable storage medium).

Regarding claim 15, Lin teaches:
A cloud storage service (Lin Paragraph [0079], receives a request from a client to access a file in the distributed filesystem (operation 810)), comprising:
a processing circuitry (Lin Paragraph [0036], processor that executes); and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (Lin Paragraph [0034], stored on a non-transitory computer-readable storage medium):
receive, from a client device (Lin Paragraph [0079], receives a request from a client to access a file in the distributed filesystem (operation 810)), a request to read at least a portion of a file from a cloud storage service (Lin Paragraph [0079], receives a request from a client to access a file in the distributed filesystem (operation 810)), wherein the cloud storage service is associated with at least one object storage system (Lin Paragraph [0079], cloud controllers collectively manage the distributed filesystem data that is stored in one or more cloud storage systems);
send a cloud file descriptor to the client device (Lin Paragraph [0108], typically have access to (relatively) recent metadata for the file, one or both of the cloud controllers may need to download some or all of the file's data from the cloud storage provider), wherein the cloud file descriptor includes a plurality of download tokens utilizable by the client device to retrieve objects constituting the requested at least a portion of the file from the at least one object storage system (Lin Paragraph [0108], typically have access to (relatively) recent metadata for the file, one or both of the cloud controllers may need to download some or all of the file's data from the cloud storage provider).

Regarding claim 19, Lin teaches:
A cloud storage service (Lin Paragraph [0032], multiple cloud controllers operate upon a shared status log file that is only modified via appending writes), comprising:
a processing circuitry (Lin Paragraph [0036], processor that executes); and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (Lin Paragraph [0034], stored on a non-transitory computer-readable storage medium):
receive, from a client device (Lin Paragraph [0032], multiple cloud controllers operate upon a shared status log file that is only modified via appending writes), a request to write a file to a cloud storage service (Lin Paragraph [0032], multiple cloud controllers operate upon a shared status log file that is only modified via appending writes), wherein the cloud storage service is associated with at least one object storage system (Lin Paragraph [0079], cloud controllers collectively manage the distributed filesystem data that is stored in one or more cloud storage systems); and
send a cloud file descriptor to the client device (Lin Paragraph [0108], typically have access to (relatively) recent metadata for the file, one or both of the cloud controllers may need to download some or all of the file's data from the cloud storage provider), wherein the cloud file descriptor includes a set of upload tokens utilizable by the client device for uploading a plurality of blocks constituting the file (Lin Paragraph [0108], typically have access to (relatively) recent metadata for the file, one or both of the cloud controllers may need to download some or all of the file's data from the cloud storage provider), wherein the plurality of blocks constituting the file are stored in the at least one object storage system (Lin Paragraph [0040], sends block-level read/write requests to a remote block storage device); and

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7-10, 12, 16, 18, 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Barber et al., Patent Application Publication No. 2014/0040616 (hereinafter Barber).

Regarding claim 2, Lin teaches parent claim 1.
Lin does not expressly disclose:
wherein the request to read the at least a portion of the file includes a set of block identifiers (IDs) identifying the requested at least a portion of the file, wherein each block ID is computed using a hash function over contents of the respective block.
However, Barber teaches:
wherein the request to read the at least a portion of the file includes a set of block identifiers (IDs) identifying the requested at least a portion of the file (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table), wherein each block ID is computed using a hash function over contents of the respective block (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table).
The claimed invention and Barber are from the analogous art of block based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Barber to have combined Lin and Barber.
The motivation to combine Lin and Barber is to improve security by using a hash table.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the hash table of Barber in order to obtain the predictable result of improving security.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Barber.

Regarding claim 4, Lin teaches parent claim 1.
Lin does not expressly disclose:
wherein the cloud file descriptor further includes at least one decryption key for deciphering the retrieved objects at the client device.
However, Barber teaches:
wherein the cloud file descriptor further includes at least one decryption key for deciphering the retrieved objects at the client device (Barber Paragraph [0019], system generates a decryption key from the client's base key and the block's identifier).
The claimed invention and Barber are from the analogous art of block based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Barber to have combined Lin and Barber.
The motivation to combine Lin and Barber is to improve security by using a hash table.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the hash table of Barber in order to obtain the predictable result of improving security.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Barber.

Regarding claim 7, Lin teaches parent claim 6.
Lin does not expressly disclose:
wherein the received request includes a path of the file and a list of block identifiers (IDs) of the plurality of blocks constituting the file.
However, Barber teaches:
wherein the received request includes a path of the file and a list of block identifiers (IDs) of the plurality of blocks constituting the file (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table, Paragraph [0011], storage location for the data).
The claimed invention and Barber are from the analogous art of block based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Barber to have combined Lin and Barber.
The motivation to combine Lin and Barber is to improve security by using a hash table.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the hash table of Barber in order to obtain the predictable result of improving security.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Barber.

Regarding claim 8, Lin in view of Barber further teaches:
The method of claim 7, wherein each block ID is computed using a hash function over the contents of one of the plurality of blocks constituting the file (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table).

Regarding claim 9, Lin in view of Barber further teaches:
The method of claim 7, further comprising:
receiving a notification that upload of the plurality of blocks constituting the file to the at least one object storage system has been completed (Lin Paragraph [0051], a cloud controller may still upload both metadata updates and file data updates to the cloud storage system, Paragraph [0011], cloud controllers are configured to send change notification messages); and
saving, in a block database, the block IDs of all of the uploaded plurality of blocks constituting the file when the notification is received (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table).

Regarding claim 10, Lin in view of Barber further teaches:
The method of claim 7, further comprising: checking, for each block ID, whether a respective block exists in the cloud storage service (Barber Paragraph [0073], system determines whether an entry exists for the data block in a data-block hash table); and
adding to the set of upload tokens an upload token only for each block ID having a respective block that is not in the cloud storage service (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table).

Regarding claim 12, Lin teaches parent claim 6.
Lin does not expressly disclose:
wherein the cloud file descriptor further includes at least one encryption key for encrypting the uploaded plurality of blocks.
However, Barber teaches:
wherein the cloud file descriptor further includes at least one encryption key for encrypting the uploaded plurality of blocks (Barber Paragraph [0019], system generates a decryption key from the client's base key and the block's identifier).
The claimed invention and Barber are from the analogous art of block based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Barber to have combined Lin and Barber.
The motivation to combine Lin and Barber is to improve security by using a hash table.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the hash table of Barber in order to obtain the predictable result of improving security.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Barber.

Regarding claim 16, Lin teaches parent claim 15.
Lin does not expressly disclose:
wherein the request to read the at least a portion of the file includes a set of block identifiers (IDs) identifying the requested at least a portion of the file, wherein each block ID is computed using a hash function over contents of the respective block.
However, Barber teaches:
wherein the request to read the at least a portion of the file includes a set of block identifiers (IDs) identifying the requested at least a portion of the file (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table), wherein each block ID is computed using a hash function over contents of the respective block (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table).
The claimed invention and Barber are from the analogous art of block based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Barber to have combined Lin and Barber.
The motivation to combine Lin and Barber is to improve security by using a hash table.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the hash table of Barber in order to obtain the predictable result of improving security.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Barber.

Regarding claim 18, Lin teaches parent claim 15.
Lin does not expressly disclose:
wherein the cloud file descriptor further includes at least one decryption key for deciphering the retrieved objects at the client device.
However, Barber teaches:
wherein the cloud file descriptor further includes at least one decryption key for deciphering the retrieved objects at the client device (Barber Paragraph [0019], system generates a decryption key from the client's base key and the block's identifier).
The claimed invention and Barber are from the analogous art of block based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Barber to have combined Lin and Barber.
The motivation to combine Lin and Barber is to improve security by using a hash table.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the hash table of Barber in order to obtain the predictable result of improving security.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Barber.

Regarding claim 20, Lin teaches parent claim 19.
Lin does not expressly disclose:
wherein the received request includes a path of the file and a list of block identifiers (IDs) of the plurality of blocks constituting the file.
However, Barber teaches:
wherein the received request includes a path of the file and a list of block identifiers (IDs) of the plurality of blocks constituting the file (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table, Paragraph [0011], storage location for the data).
The claimed invention and Barber are from the analogous art of block based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Barber to have combined Lin and Barber.
The motivation to combine Lin and Barber is to improve security by using a hash table.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the hash table of Barber in order to obtain the predictable result of improving security.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Barber.

Regarding claim 21, Lin in view of Barber further teaches:
The system of claim 20, wherein each block ID is computed using a hash function over the contents of one of the plurality of blocks constituting the file (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table).

Regarding claim 22, Lin in view of Barber further teaches:
The system of claim 20, wherein the system is further configured to:
receive a notification that upload of the plurality of blocks constituting the file to the at least one object storage system has been completed (Lin Paragraph [0051], a cloud controller may still upload both metadata updates and file data updates to the cloud storage system, Paragraph [0011], cloud controllers are configured to send change notification messages); and
save, in a block database, the block IDs of all of the uploaded plurality of blocks constituting the file when the notification is received (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table).

Regarding claim 23, Lin in view of Barber further teaches:
The system of claim 20, wherein the system is further configured to: check, for each block ID, whether a respective block exists in the cloud storage service (Barber Paragraph [0073], system determines whether an entry exists for the data block in a data-block hash table); and
add to the set of upload tokens an upload token only for each block ID having a respective block that is not in the cloud storage service (Barber Paragraph [0072], system can also store the identifier for the encrypted data block in a hash table).

Regarding claim 25, Lin teaches parent claim 19.
Lin does not expressly disclose:
wherein the cloud file descriptor further includes at least one encryption key for encrypting the uploaded plurality of blocks.
However, Barber teaches:
wherein the cloud file descriptor further includes at least one encryption key for encrypting the uploaded plurality of blocks (Barber Paragraph [0019], system generates a decryption key from the client's base key and the block's identifier).
The claimed invention and Barber are from the analogous art of block based systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Barber to have combined Lin and Barber.
The motivation to combine Lin and Barber is to improve security by using a hash table.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the hash table of Barber in order to obtain the predictable result of improving security.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Barber.

Claims 3, 11, 13, 17, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Messerli et al., Patent Application Publication No. 2014/0059226 (hereinafter Messerli).

Regarding claim 3, Lin teaches parent claim 1.
Lin does not expressly disclose:
wherein the plurality of download tokens includes at least a uniform resource locator (URL) and at least one temporary credential, wherein the URL and the at least one temporary credential are for use by the client device the at least a portion of the file from the at least one object storage system.
However, Messerli teaches:
wherein the plurality of download tokens includes at least a uniform resource locator (URL) and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses), wherein the URL and the at least one temporary credential are for use by the client device to retrieve the at least a portion of the file from the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Messerli to have combined Lin and Messerli.
The motivation to combine Lin and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Messerli.

Regarding claim 11, Lin teaches parent claim 6.
Lin does not expressly disclose:
wherein each upload token includes at least a uniform resource locator (URL) and at least one temporary credential utilized for storing the plurality of blocks in the at least one object storage system.
However, Messerli teaches:
wherein each upload token includes at least a uniform resource locator (URL) and at least one temporary credential utilized for storing the plurality of blocks in the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Messerli to have combined Lin and Messerli.
The motivation to combine Lin and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Messerli.

Regarding claim 13, Lin teaches parent claim 6.
Lin further teaches:
receiving a notification that upload of the plurality of blocks constituting the file to the at least one object storage system has been completed (Lin Paragraph [0051], a cloud controller may still upload both metadata updates and file data updates to the cloud storage system, Paragraph [0011], cloud controllers are configured to send change notification messages),
Lin does not expressly disclose:
wherein the notification further includes a proof of upload signature.
However, Messerli teaches:
wherein the notification further includes a proof of upload signature (Messerli Paragraph [0151], receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Messerli to have combined Lin and Messerli.
The motivation to combine Lin and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Messerli.

Regarding claim 17, Lin teaches parent claim 15.
Lin does not expressly disclose:
wherein the plurality of download tokens includes at least a uniform resource locator (URL) and at least one temporary credential, wherein the URL and the at least one temporary credential are used for retrieving the at least a portion of the file from the at least one object storage system.
However, Messerli teaches:
wherein the plurality of download tokens includes at least a uniform resource locator (URL) and at least one temporary credential (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses), wherein the URL and the at least one temporary credential are used for retrieving the at least a portion of the file from the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Messerli to have combined Lin and Messerli.
The motivation to combine Lin and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Messerli.

Regarding claim 24, Lin teaches parent claim 19.
Lin does not expressly disclose:
wherein each upload token includes at least a uniform resource locator (URL) and at least one temporary credential utilized for storing the plurality of blocks in the at least one object storage system.
However, Messerli teaches:
wherein each upload token includes at least a uniform resource locator (URL) and at least one temporary credential utilized for storing the plurality of blocks in the at least one object storage system (Messerli Paragraph [0133], uniform resource locator, Paragraph [0146], efficient in some circumstances to generate a new temporary credential at the local system so that the cross-service proxied call does not need to be made for subsequent accesses).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Messerli to have combined Lin and Messerli.
The motivation to combine Lin and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Messerli.

Regarding claim 26, Lin teaches parent claim 19.
Lin further teaches:
Receive a notification that upload of the plurality of blocks constituting the file to the at least one object storage system has been completed (Lin Paragraph [0051], a cloud controller may still upload both metadata updates and file data updates to the cloud storage system, Paragraph [0011], cloud controllers are configured to send change notification messages),
Lin does not expressly disclose:
wherein the notification further includes a proof of upload signature.
However, Messerli teaches:
wherein the notification further includes a proof of upload signature (Messerli Paragraph [0151], receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user).
The claimed invention and Messerli are from the analogous art of cloud systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lin and Messerli to have combined Lin and Messerli.
The motivation to combine Lin and Messerli is to improve access by using temporary credentials.  It would have been obvious to one of ordinary skill in the art to take the system of Lin and combine it with the temporary credentials of Messerli in order to obtain the predictable result of improving access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lin and Messerli.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 7-10, Applicant argues against the rejections under 35 U.S.C. 102 and 103.
On pages 7-8, Applicant argues that Lin does not obtain the information directly from any cloud storage system and nothing in Lin is comparable to a cloud file descriptor not the plurality of download tokens utilizable by the client device, the Examiner disagrees.  Lin teaches that metadata is downloaded from the cloud storage provider (Paragraph [0108]).  This shows that Lin does teach a cloud storage system since Lin teaches a cloud storage provider.  This further shows that the metadata can be considered download tokens since the metadata is downloaded from the cloud storage provider.  The independent claims are not specific as to what the download tokens are.  Therefore, Lin does disclose a cloud file descriptor and the plurality of download tokens utilizable by the client device.
On pages 9-10, Applicant argues that Barber does not disclose using such a list of blocks as a portion of a file to be read or written for a client, the Examiner disagrees.  Barber teaches that the system can also store the identifier for the encrypted data block in a hash table (Paragraph [0072]).  This shows that Barber teaches an identifier for a block.  This can be considered a block identifier.  As shown in the independent claim, Lin teaches the specified read request but does not disclose a block identifier.  The combination of the references would allow for one of ordinary skill in the art to combine these known elements to produce the result of incorporating the block identifier.  Applicant further argues that Barber teaches away because the arrangement requires information to go through a satellite rather than being obtained by the client, the Examiner disagrees.  While information may go through a satellite, Figure 1 shows client systems attached to the satellites.  Therefore, Barber does disclose a list of blocks as a portion of a file to be read or written for a client.
On page 10, Applicant argues that Messerli does not teach forming a download or upload token that includes a URL and at least one temporary credential, the Examiner disagrees.  Messerli teaches a uniform resource and that a temporary credential can be generated for access to the system (Paragraph [0133] and [0146]).  Since this shows accessing the system, it can be considered downloading information for the system to use.  As stated earlier, the claims are not specific on what exactly the download token is.  Therefore, Messerli does disclose a download token that includes a URL and at least one temporary credential.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164                    

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164